PER CURIAM.
Jerome Branch appeals the district court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and the district court’s opinion and find no reversible error. See Porter v. Nussle, — U.S. -, 122 S.Ct. 983, — L.Ed.2d - (2002); Booth v. Churner, 532 U.S. 731, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Accordingly, we affirm on the reasoning of the district court. See Branch v. Lieutenant Jones, No. CA-01-407-2 (E.D.Va. Nov. 15, 2001). We dis*275pense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.